UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-2279


ANTHONY SAHADEO,

                Plaintiff – Appellant,

          v.

DEPARTMENT OF THE NAVY, Naval Acquisition Career Center,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00473-RAJ-TEM)


Submitted:   March 29, 2016                  Decided:    June 29, 2016


Before SHEDD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Sahadeo, Appellant Pro Se. George Maralan Kelley, III,
Assistant  United   States  Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony Sahadeo appeals the district court’s order granting

the Navy’s motion for summary judgment.                  On appeal, we confine

our review to the issues raised in the Appellant’s brief.                        See

4th Cir. R. 34(b).           Because Sahadeo’s informal brief does not

challenge     the    basis    for   the       district    court’s       disposition,

Sahadeo has forfeited appellate review of the court’s order.

Accordingly,    we    affirm    the     district     court’s      judgment.       We

dispense    with     oral    argument     because        the    facts    and   legal

contentions    are    adequately      presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2